   

-»~' ;:,-.<. ;_ _s:
» 152 § ;.

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAR 1 9 2019
BILLINGS DIVISION clerk U s maria Court
District Of Montana
Bi||ings
UNITED STATES OF AMERICA,
CR l8-110-BLG-SPW
Plaintiff,
vs. ORDER

JERMAINE DAVID RICHARDSON,

 

Defendant.

 

Before the Court are Magistrate Judge Timothy Cavan’s findings and
recommendation on Defendant Jermaine David Richardson’s motion to suppress.
Judge Cavan recommends the Court deny Richardson’s motion.

I. Procedural history

On October 31, 2018, the Court referred Defendant Jermaine David
Richardson’s Motion to Suppress (Doc. 24) to Judge Cavan for purposes of
conducting a hearing and issuing findings and recommendations pursuant to 28
U.S.C. § 636(b)(1)(B) and Fed. R. Cn`m. P. 59(a). On December 26, 2018, Judge
Cavan issued his findings and recommendation (Doc. 40). Judge Cavan
recommended the Court grant Richardson’s motion to suppress, but noted the
government may be able-to satisfy the independent source exception because it

later obtained a search Warrant. (Doc. 40 at 20-21). Judge Cavan Was unable to

1

complete an analysis of the independent source exception because the government
failed to introduce the search Warrant at the hearing. In its objections to Judge
Cavan’s findings and recommendation the government attached the Search warrant
as an exhibit and requested the matter be referred back to Judge Cavan to conduct
the independent source exception analysis with the warrant in hand. (Doc. 44).
Pursuant to 28 U.S.C. § 636(b)(l), the Court recommitted the matter to Judge
Cavan to conduct the independent source exception analysis (Doc. 47 ).

On February 12, 2019, Judge Cavan re-issued his findings and
recommendation (Doc. 50). Judge Cavan recommended the Court deny
Richardson’s motion to suppress based on the independent source exception
(Doc. 50 at ll).

II. Standard of review

The United States and Richardson timely objected to Judge Cavan’s findings
and recommendation (Docs. 44 and 51). The parties are entitled to de novo
review of those portions of Judge Cavan’s findings and recommendation to which
they properly object. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

III. Objections
A. United States’ objections

The United States objects to Judge Cavan’s conclusion that neither the

exigent circumstances exception nor the protective sweep exception justified the
warrantless entry into Richardson’s home. The Court agrees With Judge Cavan in
full and the United States’ objections are overruled

B. Richardson’s objections

Richardson objects to Judge Cavan’s conclusion that the evidence seized
from Richardson’s home is admissible under the independent source exception to
the exclusionary rule.

The independent source exception applies if (l) the officers would have
sought a search warrant without seeing the tainted evidence and (2) the search
warrant application contained probable cause without the tainted evidence.

United States v. Washington, 700 Fed.Apr. 619, 621 (9th Cir. 2017) (citing
United States v. Duran-Orozco, 192 F.3d 1277, 1281 (9th Cir. 1999)). Judge
Cavan found both prongs of the independent source exception were present.

Under the first finding, Richardson argues the officers would not have
sought a search warrant without seeing the tainted evidence because the officers
spoke about obtaining a search warrant for ten or fifteen minutes prior to the
warrantless entry, but only obtained a search warrant after the seeing the tainted
evidence. Contrary to Richardson’s assertion Sergeant Riley Finnegan explained

at the hearing that the purpose of` entering the home was to secure it “pending a

search warrant application.” (Tr. 13:9-25). Sergeant Finnegan further explained
he would not have entered the residence to secure it if he had not already decided
to get a search warrant because the purpose of securing a residence is to “prevent
the destruction of any evidence that possibly could be located inside,” pending the
issuance of a search warrant. (Tr. 13:21-15:1). Based on Sergeant Finnegan’s
testimony, the Court agrees with Judge Cavan and Richardson’s first objection is
overruled.

Under the second finding, Richardson argues the Court cannot determine
whether the search warrant application contained probable cause without the
tainted evidence. Although it’s somewhat unclear, it appears Richardson does not
argue the search warrant did not contain probable cause without the tainted
evidence, but instead that the Court cannot make that finding without the testimony
of the judge who issued the warrant Richardson’s argument presumably stems
from the Supreme Court’s phrasing of the independent source test in Murray v.
United States, 487 U.S. 533, 542 (1988). There, the Supreme Court articulated
the second prong as whether “information obtained during the [illegal] entry was
presented to the Magistrate and affected his decision to issue the warrant.”
Murray, 487 U.S. at 542. The Supreme Court’s phrasing was perhaps clumsy,

but it has never been understood to require the issuing magistrate’s subjective

thoughts on whether he or she would have granted the search warrant without the
tainted evidence Instead, the practice has always been for the reviewing court to
excise the tainted evidence and determine whether the search warrant application
contained probable cause. See Washington, 700 Fed.Appx. at 621-622. That is
precisely what Judge Cavan did here, and the Court agrees with his analysis of
probable cause. Richardson’s objection is overruled.
IV. Conclusion and order

lt is hereby ordered:

l. Judge Cavan’s findings and recommendation (Doc. 40) issued on
December 26, 2018, is adopted in full.

2. Judge Cavan’s findings and recommendation (Doc. 50) issued on
February l2, 2019, is adopted in full.

3. The United States’ objections (Doc. 44) are overruled

4. Richardson’s objections (Doc. 51) are overruled

5. Richardson’s motion to suppress (Doc. 24) is denied.

DATEDthiS ;?’ day OfMarCh, 2019.

A¢m //Wa/H:¢.,

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE

 

